Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION                                            

Priority

           Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  

Information Disclosure Statement
          
          The references cited on a Form PTO 1449 have been considered.

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections

                                                 Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

           (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Morikoshi et al. (JP H04339659).

            Morikoshi et al. disclose in Figures 1 and 3-4 an ink jet recording head comprising:
            Regarding claim 1, an ejection orifice forming surface provided with an ejection orifice (2) from which a liquid is ejected, wherein the ejection orifice forming surface includes a first region (unmarked first region that is close by a number 2) in a vicinity of the ejection orifice (2) , a second region (5) that is further spaced apart from the ejection orifice (2) than the first region and protrudes from the first region in a liquid ejection direction, and a third region (3) that connects the first region (unmarked first region that is close by a number 2) and the second region (5), and Ø1 is larger than Ø3 by 10 degrees or more, when a contact angle of pure water in the first region is a first contact angle Ø1 and a contact angle of pure water in the third region is a third contact angle Ø3 (Figures 1 and 3).
           Regarding claim 2, wherein Ø1≥Ø2>Ø3, when a contact angle of pure water in the second region (5) is a second contact angle Ø2 (Figures 1 and 3-4). 
           Regarding claim 3, wherein the second contact angle Ø2 is larger than the third contact angle Ø3 by 10 degrees or more (Figures 1 and 3-4).
           Regarding claim 4, wherein a difference between the first contact angle Ø1 and the second contact angle Ø2 is 0 degree or more to 10 degrees or less  (Figures 1 and 3-4).
           Regarding claim 5, wherein the third region (3) is inclined with respect to the first region (unmarked first region that is close by a number 2). 
           Regarding claim 6, wherein the third region (3) has an uneven shape. 
s 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Murayama et al. (JP 2018199278).

            Murayama et al. disclose in Figures 1-12 a liquid discharge head comprising:
            Regarding claim 1, an ejection orifice forming surface provided with an ejection orifice (51) from which a liquid is ejected, wherein the ejection orifice forming surface includes a first region (62 or 65 or 67 or 69) in a vicinity of the ejection orifice (51) , a second region (600) that is further spaced apart from the ejection orifice (51) than the first region (61) and protrudes from the first region in a liquid ejection direction, and a third region (61 or 64 or 66 or 68) that connects the first region (62) and the second region (600), and Ø1 is larger than Ø3 by 10 degrees or more, when a contact angle of pure water in the first region is a first contact angle Ø1 and a contact angle of pure water in the third region is a third contact angle Ø3 (Figures 7A-10).
            Regarding claim 2, wherein Ø1≥Ø2>Ø3, when a contact angle of pure water in the second region (600) is a second contact angle Ø2 (Figures 7A-10). 
            Regarding claim 3, wherein the second contact angle Ø2 is larger than the third contact angle Ø3 by 10 degrees or more (Figures 7A-10).
            Regarding claim 4, wherein a difference between the first contact angle Ø1 and the second contact angle Ø2 is 0 degree or more to 10 degrees or less  (Figures 7A-10).
            Regarding claim 5, wherein the third region (66) is inclined with respect to the first region (67) (Figure 9B). 
            Regarding claims 6 and 10, wherein the third region (66) has an uneven shape (Figure 9B). 
            Regarding claim 8, wherein the third region (61 or 64 or 66 or 68) is connected to the first region (62 or 65 or 67 or 69) on a downstream side of the first region with respect to a wiping direction of a wiper blade (701) (Figures 2 and 7A-10). 
.  

                                           Claim Rejections - 35 USC § 103
            The following is a quotation of 35 U.S.C. 103(a) which forms the basis for allobviousness rejections set forth in this Office action: 
           A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13 is rejected under 35 USC 103 (a) as being unpatentable over Murayama et al. (JP 2018199278).

            Regarding claims 12-13,  Murayama et al discloses the claimed invention except “wherein the other third region has a surface area smaller than that of the third region; and wherein a difference in height between the first region and the second region in the liquid ejection direction is at least 10 µm or more”.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to change size of a first region, a second region and a third region in Prior art Murayama et al, since such a modification would involve only a mere change in size of a component.  Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art.  In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).  Further, one would have been motivated to scale the size of the first region, the second region and the 
Citation of Pertinent Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   These prior art references (US Pub.2007/0120889; US Pub. 2010/0097423; US Pub. 2019/0126622) cited in the PTO 892 form show an ink jet head which is deemed to be relevant to the present invention.  These references should be reviewed.

Allowable Subject Matter

          Claim 7 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. This claim would be allowable because the prior art references of record fails to teach or suggest a liquid ejection head comprising a third region that has a groove extending from the second region to the first region in the combination as claimed.

          Claim 11 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. This claim would be allowable because the prior art references of record fails to teach or suggest a liquid ejection head comprising an other third region that has a groove extending from the second region to the first region in the combination as claimed.
 
           Claim 14 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. This claim would be allowable because the prior art references of record fails to teach or suggest a liquid ejection head comprising a first base layer; a first water repellent layer laminated on the first base layer and including the first region; a second base layer laminated on a portion adjacent to the first region of the first water repellent layer; and a second water repellent layer laminated on the second base layer and including the second region in the combination as claimed.          
              Claims 15-17 would be allowable. These claims would be allowable because the prior art references of record fails to teach or suggest a method of manufacturing a liquid ejection head 

CONCLUSION
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 6:00 P.M..

           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a. 

/ANH T VO/Primary Examiner, Art Unit 2853